FILED: APRIL 5, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
									Respondent on Review,
	v.
RICHARD JAMES BRENNER,
Petitioner on Review.
(CC 93CR007215, 93CR019415;CA A89618 (Control), A89619; SC S45421)
	On petition for review filed June 11, 1998.*
	Diane L. Alessi, Interim Public Defender, Salem, filed the petition for review.
	No response contra. 
	Before Carson, Chief Justice, and Gillette, Durham, Leeson, Riggs, and De Muniz,
Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the Court of Appeals is vacated. 
The case is remanded to the Court of Appeals for further consideration in light of State v.
Fleetwood, 331 Or 511, 16 P3d 503 (2000).
	*Appeal from Crook County Circuit Court, Stephen Tiktin, Judge. 152 Or App 807, 954 P2d 224 (1998).
	**Kulongoski, J., did not participate in the consideration or decision of this case.